Citation Nr: 1433540	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for benign positional vertigo (BPV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied a rating in excess of 10 percent for service-connected BPV.  

In her December 2011 substantive appeal, the Veteran requested to appear before the Board at a videoconference hearing.  The requested hearing was scheduled for March 12, 2013, but in a February 2013 statement the Veteran cancelled the hearing stating that she was unable to travel to the RO.  The Board finds that the Veteran has withdrawn her request for a hearing in accordance with 38 C.F.R. § 20.704(e) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran should be provided a VA examination to determine the severity of her service-connected BPV.  Although an examination was provided in April 2010, the examination report does not contain any specific findings pertinent to the Veteran's vertigo.  In addition, the Veteran has alleged that her disability has worsened since the April 2010 VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records from the Spokane VA Medical Center (VAMC), to include the Coeur d'Alene Community Based Outpatient Clinic (CBOC), dated after October 17, 2013.  Associate the records with the paper or virtual claims file. 

2.  Then, schedule the Veteran for a VA examination to determine the severity of the service-connected vertigo.  The claims file must be reviewed in conjunction with the examination. 

After physically examining the Veteran and performing any tests deemed necessary, the examiner should identify all manifestations of service-connected BPV.  The examiner should also specifically determine whether the vertigo manifests dizziness and occasional staggering.  A full basis must be provided for any issued medical opinions. 

3.  Readjudicate the claim for an increased rating for BPV.  If the benefit sought is not granted in full, ensure that all necessary development has been compeleted before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).








_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



